Citation Nr: 9911715	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-49 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased rating for tendonitis of the 
left shoulder, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for chronic urticaria 
of the trunk and face, currently evaluated as 10 percent 
disabling. 

6.  Entitlement to an increased (compensable) rating for low 
back strain.






REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1973 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1994 rating decision of the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for mild 
rotator cuff tendonitis of the left shoulder, rating it as 10 
percent disabling; for low back strain, rating it as 
noncompensable; and for minimal acneiform lesions of the 
trunk and face with pruritus of the trunk, rating it as 
noncompensable.  The May 1994 rating decision also denied 
service connection for a left knee disability, a right ankle 
disability, and tinnitus.  A rating decision in August 1996 
increased the rating for the skin condition to 10 percent, 
redesignating it as chronic urticaria of the trunk and face.  


The Board notes that the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet.App. 35, 38 (1993).  Thus, in 
accord with that holding, the RO properly issued the veteran 
a supplemental statement of the case addressing the issue of 
an increased rating for the skin disorder, although no 
expression of dissatisfaction with the assigned (increased) 
rating had been received from the veteran. 

The Board further notes that the veteran's notice of 
disagreement in June 1994 did not include specific 
disagreement with that portion of the May 1994 decision 
denying service connection for tinnitus, but that 
disagreement on that issue was expressed in the veteran's VA 
Form 9 in October 1994.  The issue was then discussed at the 
veteran's hearing at the RO in July 1996 and addressed in the 
supplemental statements of the case in August 1996 and April 
1998.  While a separate VA Form 9 was not submitted on the 
issue of service connection for tinnitus, we find that there 
has been sufficient development on the appeal of that issue 
and will, therefore, proceed to review the merits of the 
claim.

Finally, the Board notes that, in his VA Form 9 in October 
1994, the veteran claimed service connection for a 
cholesterol problem.  As it does not appear that claim has 
been addressed, we refer it to the attention of the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Based upon the record on appeal, the claims for service 
connection for right ankle and left knee disabilities are not 
plausible under the law.  

3.  The veteran's tinnitus was manifested to a degree of 10 
percent within one year after separation from service.  

4.  The veteran's service-connected tendonitis of the left 
shoulder is manifested by a slight amount of deep sensitivity 
in the groove between the deltoid and the pectoralis major 
tendon, normal range of motion, and normal X-ray findings.

5.  The veteran's service-connected chronic urticaria of the 
trunk and face is manifested by occasional rash, pruritus and 
pain, with no ulceration, exfoliation, or crusting found on 
last examination.

6.  The veteran's service-connected low back strain is 
manifested by pain after sitting for long periods, with X-ray 
findings indicative of subtle pars defects at L5-S1, without 
narrowing or subluxation, and normal range of motion.  The 
evidence is evenly balanced as to whether a higher disability 
rating is warranted.


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims for 
entitlement to service connection of right ankle and left 
knee disabilities.  38 U.S.C.A. § 5107(a) (West 1991).   

2.  The veteran's tinnitus is presumed to be due to disease 
or injury incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

3.  The criteria for an increased rating for tendonitis of 
the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5200 - 5203 (1998).

4.  The criteria for an increased rating for chronic 
urticaria of the trunk and face have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1998).

5.  Giving the benefit of the doubt to the veteran, the 
criteria for an increased rating for low back strain have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect the veteran was found to have 
a right ankle sprain in 1973, 1975, and 1980.  No further 
right ankle complaints were noted, and there was no reference 
to a right ankle disability at separation.  The veteran 
complained of left knee pain and giving way, after increased 
running, in 1977.  He had full range of motion, with some 
tenderness.  No diagnosis was made, and he was to treat it 
with an Ace wrap.  No further left knee complaints were 
noted.  At separation examination it was noted that the 
veteran reported left knee pain medially for ten days; he had 
tenderness of the medial collateral ligament, and no laxity.  

The service medical records further reflect that the veteran 
complained of left shoulder pain in January 1993, after 
lifting 10 months earlier.  Separation examination noted 
chronic impingement syndrome.  He complained of low back pain 
in August 1975.  It was felt to be muscle spasms.  The 
separation examination noted recurrent low back strains.  He 
complained several times of a skin rash on his face and 
chest.  The service medical records are negative for 
complaints or findings regarding the ears.  A Reference 
Audiogram of July 1986 indicates reference was established 
prior to initial duty in hazardous noise areas (infantry 
training school).  It was noted that there was no ENT (ear-
nose-throat) problem at the time of the test, and that 
earplugs were issued.  

The veteran filed an original application for compensation or 
pension in June 1993, seeking service connection for multiple 
disorders.

VA examinations were conducted in July 1993.  The veteran 
reported that he was not sure when he had hurt his right 
ankle, that he believed he did so playing football, and that 
it often popped.  On examination, the right ankle was normal, 
with full range of motion and no crepitance or instability.  
The diagnostic impression was that the right ankle was stable 
and there was no evidence of objective pathology.  

He reported bilateral knee pain, which he also attributed to 
football.  He said that the right knee popped and sometimes 
felt unstable.  As for the left knee, the examiner reported 
that examination was benign and range of motion was normal.  

The veteran reported that he began having shoulder pain in 
1991 when he was lifting heavy things.  He reported that it 
was tender on certain movements but range of motion and 
strength were normal.  On examination, he had full range of 
motion and a minimally positive impingement sign and 
tenderness over the rotator cuff.  The impression was of mild 
rotator cuff tendonitis.  The examiner noted that it should 
not be disabling.  Radiographs did not show any degenerative 
change.  

The veteran also reported back pain "for some time" but 
could not recall an inciting event.  He had no radicular 
symptoms.  On clinical evaluation, he had a full range of 
motion, negative straight leg raising, normal neurovascular 
examination, and no radicular symptoms.  Impression was 
musculoskeletal strain.  Radiographs showed no pathology.

Upon general medical examination, the veteran reported that 
he used various medications for itching and body rash, which 
he had had for "a good number of years."  On clinical 
evaluation, he had widely scattered acneiform lesions on his 
face and trunk, of no particular clinical consequence at that 
time.  Diagnoses included minimal acneiform lesions of the 
trunk and face, accompanied by pruritus of the trunk.  

A VA audio-ear disease examination was conducted in March 
1994.  The veteran reported he had constant "sharp whistle" 
tinnitus.  He could not specify the circumstance of onset, 
but felt it had started on the rifle range.  He said it had 
intensified over time.  He said it was not much of a 
distraction and varied in intensity.  Timpanic membranes and 
hearing were normal.  Diagnosis was tinnitus.

In his VA Form 9 submitted in October 1994, the veteran 
stated he was exposed to explosives from 1973 to 1979 and was 
also exposed to the noise of generators and heavy equipment.  
He contended that he was entitled to a 10 percent disability 
rating for his back disorder.  With respect to his ankles and 
knees, he stated that injuries to those joints are "part of 
the game" (football).  He said that if he had gone on sick 
call he could not have played in the next game.  He said that 
he had used Ace wraps and pain relievers.  He said that, as a 
supervisor of Marines, he did not have the luxury of going to 
sick call each time he felt pain, and that doing so would 
have had a great negative effect on "the good Marine."  He 
stated that, since he left the military, he had lived with 
the same pains that he had experienced as a service member, 
had avoided work that he was once willing to do, and had been 
turned down for life insurance. 

The veteran testified at a personal hearing before a hearing 
officer at the RO on
July 8, 1996.  With respect to the left shoulder disability, 
he said that he had pain with lifting the left arm to 
shoulder level.  He said that he did not get pain "that 
often" because he did things differently, such as the way he 
put a shirt on.  He said that he took over-the-counter 
medication for the left shoulder disability.  With respect to 
his back disability, he said that pain was intermittent and 
that he currently had pain due to the 31/2-hour drive to the 
hearing.  He said that the pain was on the left side mostly, 
and radiated down his legs.  He said that he had to help his 
body turn to the left and helped himself with his left arm.  
He also had immediate pain if he did not lift things properly 
by lifting with his legs.  He said that he could not stand up 
and put on his socks, that, after sitting for a long period, 
he had to stand for a moment to ease pain, and that he used a 
pillow under his stomach if sleeping on his stomach and under 
his upper thighs if sleeping on his back.  As for his skin 
disorder, he said that it caused itching and that he tried 
not to scratch it but had scratched it, to the point of 
drawing blood, in his sleep.  He showed the hearing officer a 
bottle of Hydroxyzine and said that he was told to take one 
to two tablets two to four times a day but that he did not 
because he "would be out."  He said it worked like 
anesthesia and he would wake up numb and groggy.  He said he 
had episodes of itching, during which he needed medication, 
every four to five days.  He said that it was embarrassing to 
have an episode in public.  

With regard to his left knee, the veteran stated that he 
injured it playing sports in the military.  He said he was 
treated once or twice for it, and had more Ace wraps and 
Tylenol than some people have underwear.  If it throbbed, he 
wore a brace and maybe took an Aspirin and, if he bumped it, 
he used ice packs or heat.  He experienced the throbbing or 
aching when he did "long walking," which he said was two to 
three times a week.  He said that he also injured his (right) 
ankle playing sports in service.  He said that X-rays were 
taken and he was given ice packs and an Ace wrap.  He said 
that, currently, it swelled if he did a large amount of 
walking.  Finally, the veteran testified regarding tinnitus.  
He said that he did not know he had it until his pre-
retirement physical and that he currently had a constant, 
high pitched noise.  He said that his hearing was good.  The 
veteran's representative reported that the veteran had had 
follow-up treatment "on his skin condition and so forth" 
from "Nav-Care," records of which he would obtain.  

A Navcare record of July 1994 reflects the veteran complained 
of a rash all over his body, and itching.  He said that it 
came and went.  He had a few papules on his back and upper 
extremities.  Diagnosis was atopic dermatitis vs. urticaria 
vs. prurigo.  A record of July 28, 1996, reflects the 
complaint of recurring rash all over, for nine years.  The 
veteran reported that it was a daily problem.  Objective 
findings included multiform eruptions, papules of the central 
chest, and urticaria plaques of the left triceps.  Assessment 
was chronic urticaria.  A Referral For Civilian Medical Care, 
for urticaria, dated July 28, 1996, is of record.

The hearing officer rendered a decision, and a supplemental 
statement of the case was issued in August 1996, increasing 
the rating for the skin disorder to 10 percent, and 
redesignating it as chronic urticaria of the trunk and face.  

Additional records of Navcare, through April 1997, were 
received in May 1997.  Records of January 1995 and April 1997 
reflect treatment for unrelated viral infections.

VA examinations of the left shoulder and back were conducted 
in January 1997.  The veteran reported he had been a letter 
carrier since October 1994.  He had not had to take any time 
off of work due to his left shoulder or back disability.  His 
left shoulder was not bothering him so much since he had 
learned to adjust for it.  Adjustments included putting a 
jacket on with his left arm first, and carrying his mail bag 
on his left shoulder so that he reaches across with the right 
arm.  He felt that he had made a satisfactory adjustment and 
had very little problem as a result.  On examination, he had 
erect posture and normal gait.  He was right-handed.  Range 
of motion of the left shoulder was normal in all axes.  There 
was a slight amount of deep sensitivity in the groove between 
the deltoid and the pectoralis major tendon which was not 
severe.  He had no problem with lateral or forward elevation.  
X-ray of the left shoulder was normal.  Diagnosis was history 
of tendonitis of the left shoulder.  The examiner stated, 
"Re the DeLuca decision:  Anything not included above is 
speculation."  

The veteran also reported, at VA examination in January 1997, 
that sitting for a long time caused back pain that radiated 
into the right buttock.  He described sleeping with a pillow 
to relieve back symptoms, and stated that it worked.  He was 
not currently receiving any treatment for his back or left 
shoulder.  Range of motion of the lumbar spine was normal in 
all axes.  Diagnosis was history of mechanical low back pain.  
The examiner stated, "Anent the DeLuca decision:  All 
pertinent information is included in dictation.  Any further 
discussion will be speculation."  X-rays showed subtle pars 
defects at L5-S1, without narrowing or subluxation, which was 
felt to be a possible cause of back pain.  The remainder of 
the lumbar spine was unremarkable.  

A VA skin examination was conducted in March 1998.  The 
veteran reported that the rash "comes and goes."  Symptoms 
included pruritus, pain, and recurrent rash that could appear 
anywhere on his body.  No skin lesions were present 
currently, and there was no ulceration, exfoliation, or 
crusting.  There were no associated systemic or nervous 
manifestations.  Diagnosis was urticaria by history, not 
found at this examination.

Received in April 1998 was a report of audiological 
examination conducted in July 1993.  The veteran complained 
of tinnitus of eight years' duration, and recalled no 
precipitating event.  He described the noise as periodic and 
of high pitch, and reported that he had sustained head injury 
playing football and had had "several" incidents of 
acoustic trauma.  Hearing was within normal limits.  
Diagnosis was bilateral tinnitus.

A rating decision and supplemental statement of the case were 
issued in April 1998.  They denied service connection for 
tinnitus and denied reopening the claim of service connection 
for hearing loss, the latter on the basis of a lack of new 
and material evidence.

II.  Analysis

Service connection for right ankle disability, left knee 
disability, and tinnitus.

The veteran contends that he has current right ankle and left 
knee disabilities due to playing sports in service.  In 
addition, he contends his tinnitus is due to exposure to the 
noise of explosives, generators, and heavy equipment in 
service.

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  Finally, the laws 
and regulations provide that certain chronic diseases shall 
be service-connected, although not otherwise established as 
incurred in service, where they are manifested to a 
compensable degree within applicable time limits, and where 
certain rebuttable presumptions are satisfied.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If a claim is not well 
grounded, the claim must fail and there is no further duty to 
assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Veterans Appeals (now 
the CAVC) which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection, based upon 
competent medical evidence) between the inservice injury or 
aggravation and the current disability.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

With respect to the right ankle claim, we note that the 
veteran had acute complaints in service and was diagnosed 
with sprains.  However, we also note that the service medical 
records do not reflect any right ankle complaints after 1980, 
or at the separation examination, and the veteran has not 
reported any post-service treatment for the right ankle.  At 
VA examination in July 1993, the right ankle was stable and 
there was no objective pathology.  Thus, there is no 
competent medical evidence of a current right ankle 
disability.  The Court has stated that, in the absence of 
proof of a present disability, there can be no valid claim 
for service connection.  Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992).  If a claim is not well grounded, the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993).

Similarly, with respect to the left knee claim, we note 
complaints in service but no diagnosis of a chronic 
disability.  The service medical records reflect a complaint 
in 1977, no report of any complaint between then and the 
separation examination in 1993, and report of pain of ten 
days' duration at that time.  The veteran has not reported 
any post-service treatment for the left knee.  VA examination 
of the left knee in July 1993 was benign, and range of motion 
was normal.  Thus, the evidence in support of this claim 
similarly lacks competent medical evidence of a current 
disability and there can be no valid claim for service 
connection.  See Brammer, Boeck, supra.

In contrast to the above claims, the tinnitus claim is 
supported by competent medical evidence of a current 
disability.  Furthermore, while, as noted above, service 
medical records are negative for complaints or findings of 
tinnitus, the diagnosis of same was made within one year of 
separation after 20 years of active service (March 1994).  
This disorder may be included as an "organic disease of the 
nervous system," as to which there is a statutory 
presumption of service connection.  38 U.S.C.A. §§ 1101, 
1112, 1113.  Thus, the Board concludes tinnitus may be 
service connected in this case, in accordance with the 
statute and with 38 C.F.R. §§ 3.307, 3.309.  



Increased ratings for tendonitis of the left shoulder, low 
back strain, and chronic urticaria of the trunk and face.

The veteran contends that his service-connected left 
shoulder, low back, and skin disorders are more severe than 
as reflected by the currently assigned ratings, and thus 
warrant increased ratings.

The veteran has claimed that his service-connected tendonitis 
of the left shoulder, low back strain and chronic urticaria 
of the trunk and face are more severe than indicated by the 
currently assigned evaluations.  Such claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Johnston v. Brown, 10 Vet. App. 80, 84 (1997); Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Furthermore, after 
reviewing the record, we are satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  Although regulations require that, in evaluating a 
given disability, that disability be viewed in relation to 
its whole recorded history, 38 C.F.R. § 4.1, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet.App 55 (1994).  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.59.

The rating decisions in the claims file reflect that the 
veteran's left shoulder disorder has been evaluated under the 
provisions of Diagnostic Code (DC) 5299-5200 of VA's Schedule 
for Rating Disabilities, at 38 C.F.R. § 4.71a.  That type of 
designation is used when the condition to be rated is not 
specifically listed in the Rating Schedule - the first two 
digits derive from the part of the schedule most closely 
identifying the part of the body involved, and the "99" 
indicates that the condition will be rated by analogy with a 
closely related disability.  See 38 C.F.R. §§ 4.20, 4.27.  
Diagnostic Codes 5200 to 5203 pertain to disabilities of the 
shoulder and arm.  DC 5200 pertains to ankylosis.  DC 5201 
pertains to limitation of motion and provides a 20 percent 
rating when there is limitation of the minor arm to shoulder 
level or to midway between side and shoulder level, and a 30 
percent rating when there is limitation of the minor arm to 
25 degrees from the side.  DC 5202 pertains to "other 
impairment of" the humerus, and DC 5203 pertains to 
impairment of the clavicle or scapula.  

The veteran was found by the RO to be entitled to the 10 
percent rating that is currently assigned, based upon a 
finding that the diagnosis of tendonitis, and evidence of 
sensitivity to deep palpation, was equivalent to pain or 
painful motion.  See 38 C.F.R. §§ 4.10, 4.40, 4.59.  A 
compensable evaluation pursuant to the applicable DC's was 
not found to be warranted.  The Board finds, as did the RO, 
that the manifestations of the veteran's service-connected 
tendonitis of the left shoulder do not warrant a compensable 
rating according to the applicable DC's.  There is no 
objective evidence that the disability results in limitation 
of motion, and there is no competent medical evidence of 
ankylosis or impairment of the humerus, clavicle, or scapula.  
The veteran does, however, have a diagnosis of history of 
tendonitis and a complaint of sensitivity between the deltoid 
and the pectoralis major tendon, and thus he has some 
functional impairment.  We find that the evidence of record 
does not show that he is functionally impaired to a degree 
that warrants a rating in excess of that currently assigned.  
We note that the examiner in January 1997 reported that the 
veteran had been examined per DeLuca v. Brown, 8 Vet.App. 202 
(1995), and that further comment regarding disability beyond 
that seen at the time of the examination (reported above) 
would be speculative.

The veteran's skin disorder has been evaluated under the 
provisions of DC 7899-7806 of VA's Schedule for Rating 
Disabilities, at 38 C.F.R. § 4.118.  DC 7806 pertains to 
eczema.  A noncompensable rating is warranted for eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent rating is 
warranted for eczema with exfoliation, exudation, or itching 
and involvement of an exposed surface or extensive area.  A 
30 percent evaluation requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.

After a review of the claims folder, the Board is of the 
opinion that the criteria for a rating greater than 10 
percent for the veteran's chronic urticaria of the trunk and 
face are not met.  The relevant medical evidence dated in 
recent years does not show constant exudation or itching, 
extensive lesions, or marked disfigurement.  In fact, at VA 
examination in March 1998, the veteran did not have any 
lesions, ulceration, exfoliation, or crusting, and thus there 
is a question of whether the disability still warrants a 
compensable rating; however, that issue is not before us.  In 
any event, a rating in excess of 10 percent for the veteran's 
service-connected skin disorder is not warranted.

The veteran's low back strain has been evaluated as 
noncompensable under 38 C.F.R. § 4.71a, DC 5295, which 
provides that lumbosacral strain, with slight subjective 
symptoms only, warrants a zero percent rating.  Lumbosacral 
strain with characteristic pain on motion warrants a 10 
percent evaluation.  A 20 percent evaluation requires muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 40 percent 
evaluation is warranted where there is severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

At VA examination in July 1993, the veteran reported he had 
had back pain "for some time."  He had full range of 
motion; straight leg raising was negative; neurovascular 
examination was normal; he had no radicular symptoms; and 
radiographs showed no pathology.  At his hearing at the RO in 
July 1996, he reported that pain was intermittent, was 
currently present due to the lengthy drive to the hearing, 
and was mainly on the left side and radiated down his legs.  
He also said that he had to help his body turn to the left.  
At VA examination in January 1997, he again reported that 
sitting for a long time caused back pain that radiated into 
the right buttock.  Range of motion of the lumbar spine was 
normal in all axes and diagnosis was history of mechanical 
low back pain.  X-rays showed subtle pars defects at L5-S1, 
without narrowing or subluxation, and this was reportedly a 
possible cause of back pain.  

In reviewing the veteran's claim for an increased 
(compensable) rating for the service-connected low back 
strain, the Board has considered, in addition to the 
schedular criteria applicable to disability of the spine, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra; 
VAOPGCPREC 36-97 (Dec. 12, 1997).  Although no additional 
factors affecting limitation of motion were shown on medical 
examination or in the veteran's reported history, and 
although a compensable rating is not available for limitation 
of motion of the lumbar spine, we have taken the DeLuca 
guidance into account in our decision.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Having reviewed the record, the 
Board concludes that the particular facts of this case 
warrant the application of the reasonable doubt doctrine.  
Granting the veteran every benefit of the doubt, the Board 
finds that a compensable rating is warranted for low back 
strain. 

In this case, in view of the objective evidence, including 
diagnosis of recurrent low back strains, and in light of the 
veteran's consistent complaints of pain after sitting and of 
inability to turn to the left, we find that, with resolution 
of reasonable doubt in the veteran's favor, including 
consideration of the regulations referenced in DeLuca, his 
low back strain is more appropriately evaluated as 10 percent 
disabling.  In so doing, we have determined that the evidence 
does not preponderate in favor of  a compensable rating, but 
that there is an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim.  Thus, 
with reference to the potential for higher ratings, we are of 
the opinion that the veteran's low back strain does not 
warrant a rating in excess of 10 percent under any of the 
DC's pertaining to disabilities of the spine.  See 38 C.F.R. 
§ 4.71a, DC's 5285 - 5295. 

In view of the foregoing, with application of the reasonable-
doubt/benefit-of-the-doubt doctrine, the Board thus agrees 
with the veteran's contention that a 10 percent evaluation is 
appropriate at this time, for his low back strain. 


ORDER

The claims of entitlement to service connection for right 
ankle and left knee disabilities are denied as not well 
grounded.  The claim of entitlement to service connection for 
tinnitus is granted.  The claims of entitlement to increased 
ratings for tendonitis of the left shoulder and chronic 
urticaria of the trunk and face are denied.  Finally, the 
claim of entitlement to an increased (compensable) rating for 
low back strain is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


